             Case 1:19-cv-11711-LJL Document 84 Filed 01/28/21 Page 1 of 4




January 28, 2021

Hon. Lewis J. Liman
500 Pearl Street, Courtroom 15C
New York, New York 10007

Re.       Eric Fishon, et al. v. Peloton Interactive, Inc., Case No. 19-cv-11711 (LJL)
          Letter Motion to Quash Subpoena Ad Testificandum

Dear Judge Liman:

On behalf of Plaintiffs Eric Fishon and Alisha Pearlman, we respectfully move to quash Peloton’s
subpoena of Dana McMahon, an unrepresented absent class member to this matter.

This Court has allowed limited discovery of absent class members. [ECF No. 57]. That discovery is
proceeding, with Peloton deposing absent class member Meagan Sullivan in September 2020 and a
second absent class member, Jill Schneider, noticed for February 8, 2020. Both Ms. Sullivan and
Ms. Schneider are represented by Plaintiffs’ counsel. Those depositions (and others to come) accord
with Peloton’s representation to this Court that “because [the] proposed deponents are already
represented by Plaintiffs’ counsel, there is no danger that they will be harassed or taken advantage
of.” [ECF No. 47, p. 2]. But, despite Peloton’s representation that it “is willing to consider a substitute
unnamed class member represented by Plaintiffs’ counsel,” id. at p. 3, fn. 3, it has refused to do so
with the unrepresented Ms. McMahon.

The subpoena should be quashed for at least two reasons. First, this information can be obtained from
any of the thousands of absent class members who are represented by counsel and who could sit for
a deposition without undue burden. Second, Peloton’s willingness to ask personal and probing
questions beyond the permitted scope of typicality, commonality, and predominance would be
burdensome and potentially harassing for an unrepresented absent class member.

I.        Background

Plaintiffs in this matter represent a putative class of Peloton customers who allege that Peloton
conducted a false and misleading advertising campaign in violation of New York law. On June 23,
2020, Peloton requested leave to conduct depositions of unnamed putative class members to “prepare
its opposition to Plaintiffs’ forthcoming motion for class certification.” [ECF No. 47, p. 1]. This Court
ordered that a small number of absent class member depositions could proceed, but only insofar as
“the burden on the third party is not particularly great (for example, if the third party is well heeled
or already has counsel)[.]” [ECF No. 57, p. 9].

Peloton first asked to depose Meagan Sullivan. Plaintiffs’ counsel represents Ms. Sullivan and made
her available for a deposition in September 2020. Under this Court’s order, that deposition was limited
to “issues of typicality, commonality, and predominance.” Id. at p. 15. Yet Peloton, over counsel’s
objections, persisted in exploring a wide array of topics related not to these issues, but to her personal
and professional life and her overall Peloton experience. None of these questions pertained to the
claims at issue in this matter, let alone whether the Plaintiffs’ claims are typical or common of the
other putative class members. Specifically, Peloton’s areas of inquiry included:


      Keller Lenkner LLC | 150 N. Riverside Plaza, Suite 2570, Chicago, IL 60606 | 312.741.5220 | kellerlenkner.com
           Case 1:19-cv-11711-LJL Document 84 Filed 01/28/21 Page 2 of 4




  •    Ms. Sullivan’s work history, See Excerpt Dep. Tr. of Meagan Sullivan, Exhibit A, 12:21-13:23;
  •    What she knows about the secondary market for Peloton products, id. at 29:3-32:20;
  •    Accusing her of having brought this lawsuit, id. at 53:15-54:13;
  •    Asking her to speculate on whether she will be a class member in this case, id. at 55:1-13;
  •    What exercise classes she takes the most frequently, id. at 67:16-69:4;
  •    Asking her what she wants to get out of this lawsuit, id. at 119:10-21; and
  •    Her understanding of the Peloton Terms of Service, id. at 126:14-132:19.

Peloton has now served Ms. McMahon with a subpoena and seeks to depose her in what will be an
unfamiliar, onerous, and burdensome proceeding conducted without the aid of counsel.

II.     Standard

In deciding whether to quash a non-party subpoena, the Court maintains both the “specific power to
quash under Rule 45” and “its general power to limit discovery under Rule 26(b)(2).” In re Blackstone
Partners, L.P., No. 04 CIV 7757 (NRB), 2005 WL 1560505, at *2 (S.D.N.Y. July 1, 2005) (quotation
marks omitted). Whether to allow a third-party deposition is a matter left to the Court’s broad
discretion. Aristocrat Leisure Ltd. v. Deutsche Bank Tr. Co. Americas, 262 F.R.D. 293, 299
(S.D.N.Y.2009); see also Jones v. Hirschfeld, 219 F.R.D. 71, 74 (S.D.N.Y. 2003).

In exercising its discretion to limit the discovery of absent class members, courts consider whether
the requested information “is available from any other source.” Aristocrat Leisure Ltd., 262 F.R.D.
300; see also FED. RULE CIV. P 26(b)(2)(C)(i). Under Rule 26(b)(1), the discovery sought must be
proportional to the needs of the case. KOS Bldg. Grp., LLC v. R.S. Granoff Architects, P.C., No.
19CV2918 (PMH)(LMS), 2020 WL 1989487, at *2 (S.D.N.Y. Apr. 24, 2020). That means courts
“must limit the frequency or extent of discovery” if “the discovery sought … can be obtained from
some other source.” FED. RULE CIV. P. 26(b)(2)(C). Courts also consider burden, with “special weight
[given] to the burden on non-parties[].” Cohen v. City of New York, 255 F.R.D. 110, 117 (S.D.N.Y.
2008) (internal quotation omitted). One factor courts consider when assessing burden is the extent to
which the deposing party would harass the deponent. See, e.g., Krueger v. New York Tel. Co., 163
F.R.D. 446, 450 (S.D.N.Y. 1995). Because the information Peloton seeks can be readily obtained
from other, represented individuals, and with no risk of harassment to unrepresented absent class
members, the subpoena should be quashed.

III.    Argument

Information sought is available from other sources: Plaintiffs’ counsel has worked with Peloton in
good faith to provide the depositions of unnamed class members. Peloton has requested the deposition
of six absent class members; Peloton has already deposed one, and will depose another soon.
Plaintiffs’ counsel currently represents thousands of absent putative class members and has told
Peloton they will continue working with Peloton to produce absent class members for whom a
deposition would not be unduly burdensome. Peloton thus has access to other absent class members
from whom it can get the same information it seeks from Ms. McMahon.

Peloton nevertheless insists that it must take the deposition of this unrepresented absent class member
specifically. There is no basis for forcing Ms. McMahon to sit for this deposition, however, when
Peloton has shown no reason to suspect that Ms. McMahon has knowledge about any class wide
issues superior to that of the named plaintiffs or of other absent class members represented by counsel
here. See Redmond v. Moody’s Inv’r Serv., No. 92 CIV. 9161 (WK), 1995 WL 276150, at *2
                                                  2
          Case 1:19-cv-11711-LJL Document 84 Filed 01/28/21 Page 3 of 4




(S.D.N.Y. May 10, 1995) (denying absent class member depositions for class certification discovery
where defendant “has not identified any such class member whose knowledge about class-wide issues
is superior to that of the named plaintiffs”).

Burdensome and harassing: To be sure, Peloton has represented to Plaintiffs that Ms. McMahon has
said she could make herself available to sit for a deposition. But because Ms. McMahon is not
represented by counsel, it is doubtful she understands the consequences of offering sworn testimony
to adversarial counsel on issues of typicality, commonality, or predominance—questions about which
would clearly each seek legal conclusions from a layperson—let alone the wide-reaching questions
Peloton’s counsel seeks to ask at these depositions. For that reason, attending a deposition, even a
remote one, would be unduly burdensome for Ms. McMahon.

Peloton has shown that its approach to these depositions is not to limit questions to “typicality,
commonality, and predominance.” To the contrary, it subjects deponents to wide-ranging questions
that unnecessarily probe at the individual’s private life and personal experiences unrelated to this case
(see above). To allow Peloton’s counsel to continue harassing individuals who sit for what should be
a limited deposition, and do so for class members who lack the benefit of representation and who
would unknowingly be subjecting themselves to such questions, is an onerous and unwitting burden
for these unsuspecting people.

By extending Peloton’s ability to depose unnamed class members to people who, through the
termination of their relationship with counsel, have expressed their desire to be left alone and their
decision to take no part in any proceeding related to the claims in this case, Peloton seeks to “defeat
the purpose of class actions[.]” In re Facebook, Inc., 2016 WL 5080152, at *5 (quoting Stinson, 2015
WL 8675360 at *1). Where, as here, an unnamed class member, through the effort of divorcing herself
from these proceedings, would now be deposed without the benefit of counsel, this is especially true.
Holman v. Experian Info. Sols., Inc., No. C 11-00180 CW DMR, 2012 WL 2568202, at *4 (N.D. Cal.
July 2, 2012) (denying unnamed class member deposition where prospective deponents would not
have the benefit of counsel); see also McPhail v. First Command Fin. Planning, Inc., 251 F.R.D. 514,
518 (S.D.Cal.2008) (noting that each class member “would need to confer with Class Counsel to
understand the purpose of the request, the penalty for not filing a response, the need to discuss all
relevant information, [and] the need to refresh their recollection with documentation” in denying
discovery request (citation and quotation marks omitted)). It is also unnecessary, for the information
Peloton seeks—a cross-section of class members’ experiences with Peloton—is available from
thousands of individuals who have counsel and would continue to prosecute their claims but-for
(1) Peloton’s refusal to pay arbitration fees, and (2) the representation of their interests by Plaintiffs
in this action.

For the foregoing reasons and in the interests of justice, Plaintiffs respectfully ask the Court to quash
the third-party subpoena served on Ms. McMahon.

       Dated this 28th day of January, 2021.

                                       Respectfully,
                                       /s/ Aaron M. Zigler
                                       Aaron M. Zigler
                                       One of the Attorneys for Plaintiffs and the Proposed Class


                                                    3
          Case 1:19-cv-11711-LJL Document 84 Filed 01/28/21 Page 4 of 4




                                         CERTIFICATION
I, Aaron M. Zigler, an attorney in this matter, hereby certify that prior to filing this letter motion, I
attempted to confer with Defendant Peloton Interactive Inc., in good faith, in an attempt to resolve
this discovery dispute, in accordance with Fed. R. Civ. P. 37(a)(1).

                                                       /s/ Aaron M. Zigler




                                                   4
